The Vice-Chancellor:
The contract for sale is sufficiently proved ; and enough was done to render it binding upon the testator, and the complainant is entitled to a specific performance of the same.
But the question is : where shall he look for title—who is to execute the proper conveyance ? The rule is that a contract to sell is a revocation in equity pro tanto of a prior will. Still, as to the legal estate, the will remains in force ; *572the title passes to the devisee and he will be considered a trustee for the purchaser and compelled to convey in fulfilment of the contract: 1 Preston on Abs. 67 ; 3 ib. 260 ; 1 Sugden on Vendors, 183. (9 ed.) The devisees in this case are the persons to execute a deed to the complainant.
Decree accordingly.